Opinion oe the Court by
Judge Pryor:
In this case the only question presented to the court, is, as to the right of the appellee Warper to the proceeds of the judgment rendered on the note of Boyd. The appellee introduced several witnesses in support of his claim and their depositions were each and all excepted to by the appellant on account of a defect in the certificate of the examiner appended thereto. The certificate fails to relate either that the depositions were read to the witness by the examiner or subscribed by the witnesses in his, the examiner’s presence. The first objection should not be well taken as the witnesses wrote their own depositions, but the failure to state that the depositions were subscribed by the witnesses is a fatal defect. The exceptions should have been sustained by the court and for this error the judgment is reversed arid the cause remanded with directions to the court' below to sustain the exceptions and give to appellees the right to retake the depositions.